Case 2:18-cr-01555-DWL Document 1 Filed 10/26/18 Page 1 of 4
AO 91 (Rev. 02/09) Criminal Complaint `

UNITED STATES DISTRICT COURT

for the
Distn`ct of Arizona

United States of America
v.
lose Guadalupe Pacheco-Aguilar, `
(A205 602 444)
Defendant _

Cow~_§ '
CaseNo. \K' S_)Q

 

\./`./V`./\./VV

t CRIMINAL COMPLAINT
I, the complainant in this case, state that the following 1s true to the best of my knowledge and belief

On or about the date of October 25, 2018, in the County of -Maricopa, in the District of Arizona,
the defendant violated Title 8, U. S. C. § 1326(a), an offense described as follows:

Jose Guadalupe Pacheco-Aguilar, an alien, Was found 1n the United States of America at or near
Gila Bend, in the District of Arizona, after having been previously denied admission, excluded,
deported, and removed from the United States at or near Del Rio, Texas, on or about May 13, 2016,
and not having obtained the express consent of -the _Secretary of the Department of Homeland Security
' to reapply for admission thereto; in violation of Title 8, United States Code, S.ection 1326(a), and
enhanced by (b)(l). _ 4 ' _

l further state that _I am a Border Patrol ;Agent With U.S. Customs and Border Protection.

.This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

\Lo

REVIEWED BY : AUSA Kyra J. Goddard for AUSA Amy Chang

g Continued on the attached sheet.

 

/ ' ///Complainant’s'signalure -

J on Jenl<ins
U.S. Border Patrol Agent

 

Printed name and title

law

Judge 's siS%ture

Sworn to before me and signed in my presence

 

Date: October 26§ 2018

- Deborah M Fine '

 

 

City and state: Phoenix, Arizona ' United States Mag'istrate Judge 8

Printed name and title

Case 2:18-cr-01555'-DWL Document 1 Filed 10/26/18 Page 2 of 4

STATEMENT OF PROBABLE CAUSE

I, J on Jenkins, being duly swom, hereby depose and state as follows:
l. Your affiant is a United States Border Patrol agent. I have learned from direct
participation in the investigation and from the reports and communications of other

agents and officers the facts recited herein-.

` 2. On or about October 25-, 2018, Border Patrol Agent lesus Soto, Who Wasv performing
his assignedduties at`or near Gila Bend, 'Arizona, encountered an individual later
identified as Jose Guadalupe Pacheco-Aguilar. The agent identified himself as a
Border Patrol agent'and performed an immigration inspection on Pacheco-Aguilar.
The agent determined that Pacheco-Aguilar Was a citizen of MeXico, unlawfully
present in'the United States. Pacheco-Aguilar -Was taken to the Ajo Border Patrol
8tation for further processing'. Pacheco-Aguilar Was held in administrative custody
until his identity could be confirmed, and his immigration and criminal history could

be obtained

3.. lmmigration`history checks revealed_]ose Guad_alupe Pacheco-Aguilar to be a citizen ~' d
of Mexico and a previously deported criminal alien. Pacheco-Aguilar Was removed
from the United States to Mexico through Del Rio, Texas, on or about May 13, 2016,

pursuant to the reinstatement of a'prior deportation order issued -by an immigration

l

Case 2:18-cr-01555-DWL Documeht v1 Filed 10/26/18 Page 3 of 4

official. lhere is no record of Pacheco-Aguilar in any Department of Homeland '
Security database to suggest that lie obtained permission fromthe Secretary of the
` Department of Homeland Security to return to the United States after his removal.
`Pacheco-Aguilarls immigration history was matched to him by electronic fingerprint

` comparison.

.~ Criminal history checks revealed that lose Guadalupe Pacheco-Aguilar was convicted
of Marijuana Posses_sion for Sale,. a felony offense,‘ on or about October `18,_ 20l5,` in
the United StatesDistrict Court, District of Arizona. Pacheco-Aguilar was sentenced
to two hundred and ten days (210) incarceration Pacheco-Aguilar’s criminal history

was matched to him by electronic fingerprint comparison.

. On or about October 26, 2018, lose Guadalupe Pacheco-Aguilar was advised of his
constitutional rights. -Pacheco-Aguilar freely and willingly acknowledged his rights

_and did not agree to answer questions or provide a statement under oath.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about October 25,-2018, lose Guadalupe Pacheco-Aguil_ar, an alien, was found in the-
United States of '-America at or near Gila Bend, in the County of Maric<;pa, in the ~ '
District of Arizona, after having been previously denied admission, .excluded, "

dep.orted, and removed from the United States at or near Del Rio, Texas, _on or`about.

May 13, 2016, and not having obtained the express consent of the Secretary of the .

2

Case 2:18-cr-01555-DWL Document 1 Filed 10/26/18 Page 4 of 4

\

Department of Homeland Security to reapply for admission thereto; in violation of

Title 8, United States Code, Section 1326(a), and enhanced by (b)(l).

 

lon lenkig§ / /
U.S. Border Patrol Agent

Sworn to and subscribed before me
this 26th day of October, 2018.

tile))¢</U@Q

De orah M Fine
United States Magistrate ludge

